DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 05/04/2022 have been fully considered but they are not persuasive.
	Applicant first argues that Chen does not teach or suggest “indicating, to a group of user equipment (UEs), the dynamic subframe type… wherein the indicating the dynamic subframe type comprises transmitting a type of downlink control information (DCI) corresponding to the dynamic subframe type within the temporally first symbol period of the TDD subframe,” as recited in independent claims 1, 15, 29, and 43.  The examiner respectfully disagrees.
	As previously cited in the recent office action, Chen teaches broadcasting subframe type information to multiple UEs (Chen - Col. 8 lines 26-36, note the cell may also broadcast subframe type information indicative of the type of each subframe in MIB (master information block) or SIB (system information block) for the affected UEs (more than one, which may constitute a group) to determine the closest U subframe preceding subframe y based on the subframe type information received from the cell; the MIB and SIB are transmitted in subframes (see Fig. 3 and Col. 5 lines 24-36)).  Additionally, Lee teaches configuring the subframe type based on DCI format received (Lee - Paragraph [0126], note a subframe usage of corresponding timing can be configured to be determined as either a downlink subframe or a special subframe depending on a type of DCI format detected on a control channel (e.g., PDCCH, which comprises three/four OFDM symbols located at the front of the first slot of a subframe, see Paragraph [0066])).  It would have been obvious to one of ordinary skill in the art to incorporate the teaches of Chen into Lee to broadcast subframe type information as DCI on a broadcast channel such as broadcast control channel to achieve the desired result.  Therefore, the combination of Lee and Chen still teaches “indicating, to a group of user equipment (UEs), the dynamic subframe type… wherein the indicating the dynamic subframe type comprises transmitting a type of downlink control information (DCI) corresponding to the dynamic subframe type within the temporally first symbol period of the TDD subframe,” as recited in independent claims 1, 15, 29, and 43.
	Applicant further argues that Li does not teach or suggest “the dynamic subframe type comprises at least one uplink data symbol and at least one downlink data symbol,” as recited in independent claims 1, 15, 29, and 43.  The examiner once again respectfully disagrees.
	As previously cited in the recent office action, Li teaches configuring flexible subframes indicating a number of symbols dedicated for downlink transmission, and the remaining symbols are used for uplink transmission (Li - Paragraph [0035], note configuring the number of OFDM symbols for a flexible MBSFN subframe via higher layer signaling, the higher layer may configure multiple different types of PUSCH transmission configuration information for flexible subframes, each configuration indicating a number of OFDM symbols dedicated for downlink transmission, and the remaining time (i.e., symbols) of the subframe may be used for uplink transmission).  In other words, the flexible subframes can be configured in such a way that at least one symbol is reserved for downlink transmission, and at least one symbol is reserved for uplink transmission.  Therefore, Li still teaches “the dynamic subframe type comprises at least one uplink data symbol and at least one downlink data symbol,” as recited in independent claims 1, 15, 29, and 43.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 15, 18, 20, 29, 32, 43, 45, and 75-78 are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. (US 8,204,025 B2), hereinafter referred to as Cai, in view of Lee et al. (US 2016/0278089 A1), hereinafter referred to as Lee, Chen et al. (US 9,154,260 B2), hereinafter referred to as Chen, and Li et al. (US 2014/0204807 A1), hereinafter referred to as Li.

	Regarding claim 1, Cai teaches a method for wireless communication (Cai - Col. 3 lines 61-66, note method for defining a proposed standard frame structure, adds flexibility to allow frame partitioning and timing), comprising:
	selecting a dynamic subframe type of a time division duplex (TDD) subframe based at least in part on a dynamic communication direction of one or more symbol periods of the TDD subframe (Cai - Col. 3 lines 27-31, note Frame Sync and Control signal used to determine the subframe structure (i.e. select a subframe type) within the frame, frame control information flexibly supports specification of subframes with durations and directions that can vary within a frame and also from frame to frame; Col. 4 lines 62-63, note TDD frame structure), the dynamic subframe type being indicative of the dynamic communication direction of each of the one or more symbol periods of the TDD subframe (Cai - Fig. 10, note Frame Partitions comprising subframes; Col. 7 lines 49-52, note a unit subframe is comprised of one or more contiguous OFDM symbol periods; Col. 16 lines 64-67 and Col. 17 lines 1-6, note Frame Partition Control (part of frame control information) defines the subframe structure, including the directionality of each subframe (downlink or uplink) and the duration of each subframe), wherein the dynamic communication direction of the dynamic subframe type is indicated within a temporally first symbol period of the TDD subframe (Cai - Fig. 10 Frame Partition Control 1011; Col. 16 lines 52-57, note a Frame Partition 1010 comprises a Frame Partition Control data block 1011 that is situated at a known location in the subframe (e.g., the upper left corner of the frequency-time space of the subframe, which may represent the first symbol period)).
	Cai does not teach indicating the dynamic subframe type in a downlink control region within the TDD subframe and wherein the indicating the dynamic subframe type comprises transmitting a type of downlink control information (DCI) corresponding to the dynamic subframe type.
	In an analogous art, Lee teaches indicating the dynamic subframe type in a downlink control region within the TDD subframe (Lee - Paragraph [0013], note the subframe type can be determined according to (or indicated by) a DCI (downlink control information) type, the DCI comprises part of the (downlink) control region of a downlink subframe (Fig. 6)) and wherein the indicating the dynamic subframe type comprises transmitting a type of downlink control information (DCI) corresponding to the dynamic subframe type within the temporally first symbol period of the TDD subframe (Lee - Paragraph [0126], note a subframe usage of corresponding timing can be configured to be determined as either a downlink subframe or a special subframe depending on a type of DCI format detected on a control channel (e.g., PDCCH, which comprises three/four OFDM symbols located at the front of the first slot of a subframe, see Paragraph [0066])).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Lee into Cai in order to enable the transmission and reception of a downlink signal in a wireless communication system when a radio resource is dynamically changed (Lee- Paragraph [0017]).
	The combination of Cai and Lee does not teach indicating the dynamic subframe type to a group of UEs.
	In an analogous art, Chen teaches indicating the dynamic subframe type to a group of UEs (Chen - Col. 8 lines 26-36, note the cell may also broadcast subframe type information indicative of the type of each subframe in MIB (master information block) or SIB (system information block) for the affected UEs (more than one, which may constitute a group) to determine the closest U subframe preceding subframe y based on the subframe type information received from the cell; the MIB and SIB are transmitted in subframes (see Fig. 3 and Col. 5 lines 24-36)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Chen into the combination of Cai and Lee in order to broadcast the subframe type to multiple UEs to improve performance through interference management and resource partitioning (Chen - Col. 5 lines 57-67 and Col. 6 lines 1-11).
	The combination of Cai, Lee, and Chen still does not teach wherein the dynamic subframe type comprises at least one uplink data symbol and at least one downlink data symbol.
	In an analogous art, Li teaches wherein the dynamic subframe type comprises at least one uplink data symbol and at least one downlink data symbol (Li - Paragraph [0035], note configuring the number of OFDM symbols for a flexible MBSFN subframe via higher layer signaling, the higher layer may configure multiple different types of PUSCH transmission configuration information for flexible subframes, each configuration indicating a number of OFDM symbols dedicated for downlink transmission, and the remaining time (i.e., symbols) of the subframe may be used for uplink transmission).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Li into the combination of Cai, Lee, and Chen in order to improve performance of uplink and downlink transmissions (Li - Paragraph [0010]).

	Regarding claim 4, Cai does not teach wherein the dynamic subframe type is selected from a set of dynamic subframe types including two or more of: a downlink-centric dynamic subframe type, or an uplink-centric dynamic subframe type, or a bi-directional dynamic subframe type, or a full-duplex dynamic subframe type, or a dynamic switch dynamic subframe type, or a mixed interference measurement dynamic subframe type, or a distributed scheduling dynamic subframe type.
	In an analogous art, Lee teaches wherein the dynamic subframe type is selected from a set of dynamic subframe types including two or more of: a downlink-centric dynamic subframe type, or an uplink-centric dynamic subframe type, or a bi-directional dynamic subframe type, or a full-duplex dynamic subframe type, or a dynamic switch dynamic subframe type, or a mixed interference measurement dynamic subframe type, or a distributed scheduling dynamic subframe type (Lee - Paragraph [0013], note subframe type, downlink subframe, special subframe, which has an uplink and downlink (bi-directional) portion (Fig. 4(b) DwPTS and UpPTS; Paragraph [0051], note special subframe includes a downlink pilot time slot (DwPTS) and an uplink pilot time slot (UpPTS)); Paragraph [0054] Table 2, note UL/DL configuration, uplink and downlink subframes).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Lee into Cai for the same reason as claim 1 above.

	Regarding claim 15, the claim is interpreted and rejected for the same reason as claim 1, except the claim is written in an apparatus claim format, which is taught by Lee (Lee - Fig. 13 base station 110, processor 112, memory 114; Paragraph [0154], note memory 114 is connected with the processor 112).

	Regarding claim 18, the claim is interpreted and rejected for the same reason as claim 4.

	Regarding claim 20, the combination of Cai and Lee does not teach the method further comprising at least one of: broadcasting the dynamic subframe type to UEs associated with a cell.
	In an analogous art, Chen teaches the method further comprising at least one of: broadcasting the dynamic subframe type to UEs associated with a cell (Chen - Col. 8 lines 26-36, note the cell may also broadcast subframe type information indicative of the type of each subframe in MIB (master information block) or SIB (system information block) for the affected UEs (within the cell, see Col. 8 lines 11-18)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Chen into the combination of Cai and Lee for the same reason as claim 1 above.

	Regarding claim 29, the claim is interpreted and rejected for the same reason as claim 1, except the claim is written in an apparatus claim format, which is taught by Lee (Lee - Fig. 13 base station 110, processor 112, memory 114; Paragraph [0154], note memory 114 is connected with the processor 112).

	Regarding claim 32, the claim is interpreted and rejected for the same reason as claim 4.

	Regarding claim 43, the claim is interpreted and rejected for the same reason as claim 1, except the claim is written in a computer-readable medium claim format, which is taught by Lee (Lee - Fig. 13 memory 114; Paragraph [0154], note memory 114 stores various kinds of information associated with an operation of the processor 112 for implementing functions, processes, and/or methods in a wireless communication system).

	Regarding claim 45, the claim is interpreted and rejected for the same reason as claim 4.
	Regarding claim 75, the claim is interpreted and rejected for the same reason as claim 4.
	Regarding claim 76, the claim is interpreted and rejected for the same reason as claim 4.
	Regarding claim 77, the claim is interpreted and rejected for the same reason as claim 4.
	Regarding claim 78, the claim is interpreted and rejected for the same reason as claim 4.

Claims 5, 19, 33, and 79-82 are rejected under 35 U.S.C. 103 as being unpatentable over Cai in view of Lee, Chen, and Li as applied to claims 1, 15, 29, and 43 above, and further in view of Park et al. (US 8,605,748 B2), hereinafter referred to as Park.

	Regarding claim 5, the combination of Cai, Lee, Chen, and Li does not teach the method further comprising at least one of: allocating a hybrid automatic repeat request (HARQ) transmission period for the TDD subframe at an end of the TDD subframe, or allocating at least one HARQ transmission resource for the TDD subframe in a downlink control region of a subsequent subframe, or allocating at least one downlink HARQ transmission resource for the TDD subframe and at least one uplink HARQ transmission resource for the TDD subframe in the TDD subframe.
	In an analogous art, Park teaches the further comprising at least one of: allocating a hybrid automatic repeat request (HARQ) transmission period for the TDD subframe at an end of the TDD subframe, or allocating at least one HARQ transmission resource for the TDD subframe in a downlink control region of a subsequent subframe, or allocating at least one downlink HARQ transmission resource for the TDD subframe and at least one uplink HARQ transmission resource for the TDD subframe in the TDD subframe (Park - Col. 2 lines 42-48, note uplink transmission resources are allocated through a downlink control signal, HARQ packet is transmitted in a designated subframe, where the transmission resources allocated for the HARQ packet can be interpreted as HARQ transmission resources, and the transmission resources may be allocated for downlink transmissions as well).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Park into the combination of Cai, Lee, Chen, and Li in order to ensure successful transmissions to enhance the system reliability (Park - Col. 2 lines 48-53).

	Regarding claim 19, the claim is interpreted and rejected for the same reason as claim 5.
	Regarding claim 33, the claim is interpreted and rejected for the same reason as claim 5.

	Regarding claim 79, the combination of Cai, Lee, Chen, and Li does not teach wherein hybrid automatic repeat request (HARQ) feedback for transmissions during the TDD subframe is transmitted within the TDD subframe.
	In an analogous art, Park teaches wherein hybrid automatic repeat request (HARQ) feedback for transmissions during the TDD subframe is transmitted within the TDD subframe (Park - Col. 18 lines 60-67, note the corresponding HARQ feedback signal can be transmitted at the same position as the subframe position of the previously transmitted DL frame in which a UL resource allocation control signal has been transmitted).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Park into the combination of Cai, Lee, Chen, and Li for the same reason as claim 5 above.

	Regarding claim 80, the claim is interpreted and rejected for the same reason as claim 79.
	Regarding claim 81, the claim is interpreted and rejected for the same reason as claim 79.
	Regarding claim 82, the claim is interpreted and rejected for the same reason as claim 79.

Claims 7, 8, 21, 22, 35, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Cai in view of Lee, Chen, and Li as applied to claims 1, 15, and 29 above, and further in view of Lee et al. (US 9,288,795 B2), hereinafter referred to as Lee(2).

	Regarding claim 7, the combination of Cai, Lee, Chen, and Li does not teach the method further comprising: scheduling a data region of the TDD subframe based at least in part on the selected dynamic subframe type.
	In an analogous art, Lee(2) teaches the method further comprising: scheduling a data region of the TDD subframe based at least in part on the selected dynamic subframe type (Lee(2) - Col. 7 lines 55-60, note subframe may be divided into a control region and a data region; Col. 7 lines 60-62, note both sides of the data region are allocated to the PUCCH; Col. 7 lines 62-66, note control information transmitted on the PUCCH may include a Scheduling Request requesting UL resource allocation, where the PUCCH may be associated with the subframe type).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Lee(2) into the combination of Cai, Lee, Chen, and Li in order to include additional control information for improving transmission and reception timing to enhance the system efficiency (Lee(2) - Col. 8 lines 5-11).

	Regarding claim 8, the combination of Cai, Lee, Chen, and Li does not teach the method further comprising: scheduling a guard period between the downlink control region and the data region when the dynamic subframe type is associated with the data region having an uplink portion.
	In an analogous art, Lee(2) teaches the method further comprising:
	scheduling a guard period between the downlink control region and the data region when the dynamic subframe type is associated with the data region having an uplink portion (Lee(2) - Col. 10 lines 41-46, note the eNB may set the last or first symbol of each DL or UL subframe as a Guard Period, and may be set to be between the control and data regions).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Lee(2) into the combination of Cai, Lee, Chen, and Li for the same reason as claim 7 above.

	Regarding claim 21, the claim is interpreted and rejected for the same reason as claim 7.
	Regarding claim 22, the claim is interpreted and rejected for the same reason as claim 8.
	Regarding claim 35, the claim is interpreted and rejected for the same reason as claim 7.
	Regarding claim 36, the claim is interpreted and rejected for the same reason as claim 8.

Claims 9, 23, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Cai in view of Lee, Chen, and Li as applied to claims 1, 15 and 29 above, and further in view of Wang et al. (US 8,897,181 B2), hereinafter referred to as Wang.

	Regarding claim 9, the combination of Cai, Lee, Chen, and Li does not teach wherein indicating the dynamic subframe type comprises: transmitting an indication of the dynamic subframe type within a narrow band of frequencies of a system bandwidth.
	In an analogous art, Wang teaches wherein indicating the dynamic subframe type comprises: transmitting an indication of the dynamic subframe type within a narrow band of frequencies of a system bandwidth (Wang - Col. 7 lines 36-42, note PCFICH with a number of symbol periods, where the number may represent a small system bandwidth to transmit the indicator on).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Wang into the combination of Cai, Lee, Chen, and Li in order to carry information for purposes such as resource allocation and scheduling in order to enhance the system efficiency (Wang - Col. 7 lines 43-55).

	Regarding claim 23, the claim is interpreted and rejected for the same reason as claim 9.
	Regarding claim 37, the claim is interpreted and rejected for the same reason as claim 9.

Claims 10, 24, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Cai in view of Lee, Chen, and Li as applied to claims 1, 15, and 29 above, and further in view of Choi et al. (US 9,474,060 B2), hereinafter referred to as Choi.

	Regarding claim 10, the combination of Cai, Lee, Chen, and Li does not teach wherein indicating the dynamic subframe type comprises: transmitting at least one of: a first bit indicating an uplink data transmission direction or a downlink data transmission direction, or a second bit indicating a half-duplex data transmission or a full-duplex data transmission, or a combination thereof.
	In an analogous art, Choi teaches wherein indicating the dynamic subframe type comprises: transmitting at least one of: a first bit indicating an uplink data transmission direction or a downlink data transmission direction, or a second bit indicating a half-duplex data transmission or a full-duplex data transmission, or a combination thereof (Choi - Col. 8 lines 42-52, note 1st bit of an uplink indicator indicates a link direction of a target-subframe, downlink if it is 0, uplink if it is 1, UE receives uplink indicator, which requires the indicator to be transmitted first).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Choi into the combination of Cai, Lee, Chen, and Li in order to indicate subframes to which resources are applied in order to enhance the system efficiency (Choi - Col. 7 lines 35-45).

	Regarding claim 24, the claim is interpreted and rejected for the same reason as claim 10.
	Regarding claim 38, the claim is interpreted and rejected for the same reason as claim 10.

Claims 12-14, 26-28, and 40-42 are rejected under 35 U.S.C. 103 as being unpatentable over Cai in view of Lee, Chen, and Li as applied to claims 1, 15, and 29 above, and further in view of Yin et al. (US 9,036,491 B2), hereinafter referred to as Yin.

	Regarding claim 12, the combination of Cai, Lee, Chen, and Li does not teach the method further comprising: identifying a traffic condition associated with data to be transmitted between a network access device and at least one UE, the traffic condition comprising an uplink/downlink traffic ratio.
	In an analogous art, Yin teaches further comprising: identifying a traffic condition associated with data to be transmitted between a network access device and at least one UE, the traffic condition comprising an uplink/downlink traffic ratio (Yin - Col. 9 lines 1-7, note uplink to downlink traffic ratio; Col. 9 lines 40-45, note aggregated traffic load, which involves transmissions between at least a network device and UEs, and is used to determine a suitable uplink to downlink traffic ratio).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Yin into the combination of Cai, Lee, Chen, and Li in order to configure an uplink-downlink configuration to match a traffic load in order to enhance the system reliability (Yin - Col. 9 lines 16-20).

	Regarding claim 13, the combination of Cai, Lee, Chen, and Li does not teach wherein the dynamic subframe type is selected based at least in part on the traffic condition.
	In an analogous art, Yin teaches wherein the dynamic subframe type is selected based at least in part on the traffic condition (Yin - Col. 2 lines 11-18, note eNB determines whether to convert a target downlink subframe to a special subframe type 2, may convert the subframe based on a traffic load, where the determining step may involve selecting a subframe type, and the traffic load may is associated with the uplink to downlink traffic ratio).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Yin into the combination of Cai, Lee, Chen, and Li for the same reason as claim 12 above.

	Regarding claim 14, the combination of Cai, Lee, Chen, and Li does not teach wherein the uplink/downlink traffic ratio comprises a ratio of traffic queued for transmission to the network access device and traffic queued for transmission to the at least one UE.
	In an analogous art, Yin teaches wherein the uplink/downlink traffic ratio comprises a ratio of traffic queued for transmission to the network access device and traffic queued for transmission to the at least one UE (Yin - Col. 9 lines 33-38, note scheduler at the eNB may be responsible to decide the priorities and the packets to be transmitted, where the scheduling involves queueing traffic, and said traffic is associated with the uplink to downlink traffic ratio).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Yin into the combination of Cai, Lee, Chen, and Li for the same reason as claim 12 above.

	Regarding claim 26, the claim is interpreted and rejected for the same reason as claim 12.
	Regarding claim 27, the claim is interpreted and rejected for the same reason as claim 13.
	Regarding claim 28, the claim is interpreted and rejected for the same reason as claim 14.
	Regarding claim 40, the claim is interpreted and rejected for the same reason as claim 12.
	Regarding claim 41, the claim is interpreted and rejected for the same reason as claim 13.
	Regarding claim 42, the claim is interpreted and rejected for the same reason as claim 14.

Claims 83-86 are rejected under 35 U.S.C. 103 as being unpatentable over Cai in view of Lee, Chen, and Li as applied to claims 1, 15, 29, and 43 above, and further in view of Ji et al. (US 2011/0235602 A1), hereinafter referred to as Ji.

	Regarding claim 83, the combination of Cai, Lee, Chen, and Li does not teach wherein an allocation of hybrid automatic repeat request (HARQ) resources for the TDD subframe is based at least in part on the dynamic subframe type.
	In an analogous art, Ji teaches wherein an allocation of hybrid automatic repeat request (HARQ) resources for the TDD subframe is based at least in part on the dynamic subframe type (Ji - Paragraph [0050], note determine PUCCH resource allocation information for use in determining resources to use for PUCCH transmissions (such as HARQ), the size and/or location of PUCCH regions being dependent on a subframe type).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Ji into the combination of Cai, Lee, Chen, and Li in order to allow more resources to be utilized for PUCCH transmissions, improving reliability and system performance (Ji - Paragraph [0027]).

	Regarding claim 84, the claim is interpreted and rejected for the same reason as claim 83.
	Regarding claim 85, the claim is interpreted and rejected for the same reason as claim 83.
	Regarding claim 86, the claim is interpreted and rejected for the same reason as claim 83.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Fwu et al. (US 2013/0194982 A1) discloses defining a UL/DL configuration for a flexible subframe using a configuration indication field.
	Chen et al. (US 2015/0124663 A1) discloses signaling a flexible subframe by a downlink control information packet.
	Cheng et al. (US 9,825,750 B2) discloses dynamic TDD subframe and a timing relationship between downlink control information.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILOR C. HSU whose telephone number is (571)272-1729. The examiner can normally be reached Mon-Fri. 6:50 am - 3:10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAILOR C HSU/Patent Examiner, Art Unit 2461                                                                                                                                                                                                        /HUY D VU/Supervisory Patent Examiner, Art Unit 2461